In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-2925
CHRISTOPHER KOLUPA,
                                             Plaintiff-Appellant,
                                v.

ROSELLE PARK DISTRICT,
                                             Defendant-Appellee.
                          ____________
        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 04 C 6385—Harry D. Leinenweber, Judge.
                          ____________
  ARGUED JANUARY 19, 2006—DECIDED FEBRUARY 10, 2006
                     ____________


 Before EASTERBROOK, MANION, and KANNE, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Christopher Kolupa con-
tends that the Roselle Park District fired him because of his
religion. If that’s so, then it violated Title VII of the Civil
Rights Act of 1964. See 42 U.S.C. §2000e-2(a)(1). Yet the
district judge dismissed his complaint under Fed. R. Civ. P.
12(b)(6), ruling that he had not stated a claim on which
relief may be granted. 2005 U.S. Dist. LEXIS 13599 (N.D. Ill.
Apr. 28, 2005). That disposition reflects a misunderstanding
of what a complaint must contain.
  Religious discrimination in employment is prohibited by
federal law. Accordingly, all a complaint in federal court
2                                                 No. 05-2925

need do to state a claim for relief is recite that the employer
has caused some concrete injury by holding the worker’s
religion against him. See Bennett v. Schmidt, 153 F.3d 516
(7th Cir. 1998). Federal complaints plead claims rather
than facts. The appendix to the Rules of Civil Procedure
contains models that illustrate the short and simple
allegations that Fed. R. Civ. P. 8(a) calls for. It is enough to
name the plaintiff and the defendant, state the nature of
the grievance, and give a few tidbits (such as the date) that
will let the defendant investigate. A full narrative is
unnecessary. See, e.g., Swierkiewicz v. Sorema N.A., 534
U.S. 506 (2002); McDonald v. Household International, Inc.,
425 F.3d 424, 427-28 (7th Cir. 2005); Bartholet v. Reishauer
A.G. (Zürich), 953 F.2d 1073, 1077-78 (7th Cir. 1992).
Details come later, usually after discovery—though occa-
sionally sooner if, as the rules allow, either side
seeks summary judgment in advance of discovery, or the
district court orders the plaintiff to supply a more defi-
nite statement. See Fed. R. Civ. P. 12(e).
  What the district judge demanded, by contrast, is that the
complaint allege facts corresponding to each aspect
of a “prima facie case” under Title VII. The judge summa-
rized what plaintiffs must prove to make out a prima
facie case of religious discrimination and then faulted
the complaint for omitting some points. One aspect of a
prima facie case is that the employer treated differently
persons who are similarly situated except with respect to
the protected attribute (race, sex, religion, and so on). See
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973). The district judge wrote that this complaint is
defective because, although Kolupa “attempts to describe
several situations where other Roselle Park District
employees allegedly were treated more favorably than
[Kolupa], he fails to allege that the employees were simi-
larly situated in their conduct or that any of the [other]
employees were [sic] outside of his protected class.” The
No. 05-2925                                                  3

judge did not explain why a complaint must include such
allegations (let alone why a plaintiff must use the indirect
McDonnell Douglas method even though direct proof may
be available).
   “Any district judge (for that matter, any defendant)
tempted to write ‘this complaint is deficient because it does
not contain. . .’ should stop and think: What rule of law
requires a complaint to contain that allegation?” Doe v.
Smith, 429 F.3d 706, 708 (7th Cir. 2005) (emphasis in
original). The question presented in Swierkiewicz was
whether the complaint in a Title VII case must include
factual allegations corresponding to each aspect of a
prima facie case; the Court held that it need not, writing
that “[t]he prima facie case under McDonnell Douglas . . . is
an evidentiary standard, not a pleading requirement.” 534
U.S. at 510. Yet the district court dismissed Kolupa’s
complaint on the same ground that Swierkiewicz had
disapproved. The Court held, and we reiterate, that com-
plaints need not plead facts and need not narrate events
that correspond to each aspect of the applicable legal rule.
Any decision declaring “this complaint is deficient because
it does not allege X” is a candidate for summary reversal,
unless X is on the list in Fed. R. Civ. P. 9(b).
  According to the Park District, the complaint contains too
much rather than too little, and Kolupa has pleaded himself
out of court. The complaint attributes most of the allegedly
discriminatory conduct to Jim Bassett, the Park District’s
Interim Director during 2003. But the decision to discharge
Kolupa was made by Tom Kruse, who took over as Director
late in 2003 and fired Kolupa that December. By omitting
any allegation that Kruse was motivated by animosity
toward his religion, the argument goes, Kolupa conceded
the absence of such an improper motive by the decision-
maker and thus foreclosed relief. If the complaint actually
conceded that Kruse was neutral with respect to Kolupa’s
religion, then it would indeed foreclose relief, see Venturelli
4                                               No. 05-2925

v. ARC Community Services, Inc., 350 F.3d 592, 600 (7th
Cir. 2003), but silence is not a concession.
  Silence is just silence and does not justify dismissal
unless Rule 9(b) requires details. Arguments that rest on
negative implications from silence are poorly disguised
demands for fact pleading. A plaintiff pleads himself out
of court when it would be necessary to contradict the
complaint in order to prevail on the merits. See, e.g.,
Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Conley
v. Gibson, 355 U.S. 41 (1957); Walker v. Thompson, 288
F.3d 1005 (7th Cir. 2002). Kolupa would not need to
contradict any allegation in order to demonstrate that
he would have remained on the payroll had he held differ-
ent religious views. Even if Kruse is indifferent
to employees’ religious beliefs and activities, his decision
may have been influenced by Bassett’s recommendation.
   Nor is the complaint deficient because it does not allege
that the four warnings Bassett put in Kolupa’s file amount
to “adverse employment actions.” See Dunn v. Washington
County Hospital, 429 F.3d 689 (7th Cir. 2005). The judge
assumed that warnings are harmless. When dealing with
complaints, however, judges must assume in the plain-
tiff’s favor everything that could be shown consistent with
the allegations, and it is not hard to imagine proof that
would make the claim viable. Warnings may have been
accompanied by suspensions or contributed to a paper
record that led to suspension or discharge later. See Oest v.
Illinois Department of Corrections, 240 F.3d 605, 613 (7th
Cir. 2001). Whether any given step is an adverse employ-
ment action (alone or in combination with some other act)
goes to the merits; these details may be explored in discov-
ery, on motion for summary judgment, and if necessary at
trial, but need not be included in complaints.
  Kolupa also contends that the Park District failed to
accommodate his religious beliefs, failed to promote him,
No. 05-2925                                                5

and retaliated against him when he tried to protect his
rights. The district judge dismissed the accommodation and
failure-to-promote theories because Kolupa omitted them
from his administrative charge of discrimination. (He
dismissed the retaliation charge on other grounds, but it is
equally open to this objection, which the Park District has
urged in support of the favorable judgment.) The charge is
part of the record, and the district judge should have
treated the Park District’s motion as one for summary
judgment, see Fed. R. Civ. P. 12(b) (final sentence), but
Kolupa does not contend that the use of Rule 56’s proce-
dures would have made any practical difference.
  The administrative charge covers less than half a typed
page. Kolupa complained about his discharge, the four
written warnings, and one of Barrett’s oral comments. He
did not mention promotion, accommodation, or retaliation,
and he did not check the box that the form provided for
people who wish to complain about retaliation. The charge
does not hint at any activity that could have been the
basis of retaliation; it does not say, for example, that
Kolupa had made a prior complaint (or supported another
employee’s complaint) and that a campaign of discrim-
ination then commenced. It does not mention any promotion
that Kolupa sought but did not receive. Nor does it hint at
what “accommodation” Kolupa wanted; even on appeal he
does not tell us what he asked the Park District to do, other
than disregard his religion. He kept a Bible on his desk and
contends that the Park District was obliged to treat him no
worse than someone who had Plato’s Republic or Nozick’s
Anarchy, State, and Utopia in view; that’s a request for
neutrality, not accommodation. The promotion, accommoda-
tion, and retaliation theories therefore are beyond the scope
of the charge. See Cheek v. Western & Southern Life
Insurance Co., 31 F.3d 497, 500 (7th Cir. 1994).
  The parties’ briefs debate the question whether the
district court erred in striking documents that Kolupa had
6                                            No. 05-2925

attached to his complaint. The judge did not give any
reason for this decision, and it is hard to see one; the
documents are not alleged to be “redundant, immaterial,
impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
The district judge seems to have assumed that papers
attached to a complaint must satisfy the requirements
for evidence at the summary-judgment stage. Indeed, the
whole course of proceedings in the district court sug-
gests that the judge confused Rule 12(b) with Rule 56. But
no matter. The materials are not essential to the com-
plaint’s sufficiency. If a motion for summary judgment
should be made, then these materials may be re-submitted
(should they be relevant) with appropriate authentica-
tion and affidavits evincing personal knowledge.
  The judgment is affirmed to the extent that it concerns
promotion, accommodation, and retaliation but otherwise is
reversed, and the case is remanded for proceedings consis-
tent with this opinion.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—2-10-06